Citation Nr: 1413337	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  08-18 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left leg shin splints (claimed as left leg injury).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2007 rating decision in which the RO denied the Veteran's service connection claim.  In July 2007, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month. 

In his June 2008 substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  The requested hearing was scheduled for March 2012, however, the Veteran failed to appear for the hearing, has not shown good cause for his failure to report, and has not requested rescheduling of the hearing.  Under these circumstances, the request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

In April 2012, this case was remanded by the Board for further development.  In addition to the paper claims file, there are paperless, electronic (Virtual VA) and Veterans Benefits Management System (VBMS) files associated with the Veteran.  A March 2014 review of the electronic files does not reveal any documents in addition to those in the paper claims file that are pertinent to the present appeal. 

In March 2014, the undersigned Veterans Law judge advanced this appeal on the  on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38  C.F.R. § 20.900(c) (2013).  

FINDINGS OF FACT

1.  It is established by clear and unmistakable evidence that the Veteran entered active duty with a pre-existing left leg condition. 

2.  It is established by clear and unmistakable evidence that the Veteran's pre-existing left leg condition was not aggravated by or as a result of active duty, resulting in current disability.


CONCLUSION OF LAW

The criteria for  service connection for left leg shin splints (claimed as left leg injury), are not met.  38 U.S.C.A. §§ 1131, 1153, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2006 letter, sent prior to the initial unfavorable decision issued in January 2007, and a subsequent letter of April 2012 advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

While the April 2012 letter was issued after the initial January 2007 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the April 2012 letter was issued, the Veteran's claim was readjudicated in the October 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue on appeal has been obtained.  The Veteran's service treatment records (STRs) and post-service treatment records were obtained (to the extent available and adequately identified) and the file includes arguments, contentions and statements of the Veteran and his representative.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  A VA examination with supporting opinions was provided in January 2007.  Pursuant to an April 2012 Board Remand, an addendum VA opinion was sought and provided in April 2012.  The Veteran and his representative have not maintained that any VA examination report or opinion provided for the record is inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Therefore, the Board finds that the RO/AMC has substantially complied with the April 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied applicable provisions of the VCAA.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duties with respect to this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As all necessary actions have  been accomplished, appellate review may proceed without prejudice to the Veteran.  

II. Background

The STRs include a November 1961 enlistment examination report reflecting that clinical evaluation of the lower extremities was normal.  The Veteran did report having symptoms of cramping in the legs.  In March 1962, the Veteran complained that his legs hurt.  When seen in May 1962, it was noted that the Veteran's left leg had been hurting since age 14; physical examination revealed shin splints.  A June 1962 entry reveals a history of pain in the arms and legs for a long time, getting worse.  A diagnosis of myalgias without apparent cause, rule out trichinosis, was made.  A July 1962 orthopedic note indicated that the history was vague, physical examination was normal, and no diagnosis was made.  A December 1962 podiatry record mentioned bilateral leg complaints for 5 to 6 years.  The February 1964 separation examination reflected that clinical evaluation of the legs was normal, with no subjective complaints relating to the legs recorded.  

The file contains a private medical record of Dr. G.L. dated in May 2004, reflecting that the Veteran had not been seen for prior medical care, and had complaints of a 2 month history of right hip pain, radiating into the right leg.  There was no mention of any left leg symptomatology, or previous history of injury or symptoms.  The report mentioned that the Veteran was a retired labor worker, and that he was always buying, selling and lifting junk in his yard, although he did not associate his pain with any specific incident.  An impression of new onset low back and hip pain, as well as hypertension and exertional angina, was made. 

A VA examination of the joints was conducted in January 2007 and the claims file was reviewed.  The Veteran complained of left leg pain in the shin, described as constant and accompanied by instability.  He reported that he could not remember the time of onset of his symptoms, but stated that he fell down and bumped it when unloading trucks, but did not see anyone about it and could not recall the details.  X-ray films of the left tibia/fibula were negative.  Left leg shin splints and muscle pain of the left calf, likely from deconditioning, not from military service, was diagnosed.  The examiner was unable to resolve the issue of whether it was at least as likely as not that the Veteran's claimed left leg condition was a progression of in-service left leg complaints.  The examiner noted that there was some history in the past to suggest that the Veteran had a left leg problem before he entered service.  It was noted that there was no documentation since the 1960's regarding left leg problems and no X-ray films in service, so it was difficulty to say whether a currently claimed left leg condition was due to military service.  

The case came before the Board in April 2012, at which time it was remanded.  At that time the Board directed the RO to forward the claims file to the physician who provided the January 2007 medical opinion for an addendum opinion with a complete, clearly-stated rationale.  It was requested that the physician state whether the Veteran's left leg shin splints clearly and unmistakably preexisted his entrance into military service, and if so, whether the current left leg shin splints are clearly and unmistakably the result of aggravation of this preexisting disability.  The physician was also asked to address whether it is at least as likely as not that the current left leg shin splints had their onset during service or are otherwise medically related to in-service injury or disease.

A VA opinion was provided in April 2012, by the same examiner who conducted the 2007 VA examination and the claims file was reviewed.  The examiner opined that: (1) left leg shin splints clearly and unmistakably pre-existed the Veteran's entrance into military service; (2) left leg shin splints were not clearly and unmistakably the result of permanent aggravation of the pre-existing disability during service; and (3) left leg shin splints did not have their onset during service and are not otherwise etiologically related to service.  She clarified that the diagnosis of shin splints made in 2007 was based solely on the Veteran's lay history, as physical examination was normal. 

The VA physician explained that the Veteran's leg complaints started long before service (indicated in some notes at age 14 - approximately 1953, and in others in 1956 or 1957).  The physician indicated that these notes represented clear and unmistakable evidence of a condition which existed prior to active duty.  It was observed that the notes indicated more concentrated leg symptoms in 1962, with no further symptoms noted in 1963 and 1964.  She explained that since then, there had been no notes revealing any objective abnormalities; i.e. no sign of permanent aggravation was documented.  Based on: multiple notes indicating leg complaints existing prior to service; lack of continuity of the condition between 1962 and separation from service; lack of the condition shown at separation from service; lack of chronic condition since service; and lack of objective findings in the 2007 examination; the examiner concluded that there was no objective current leg condition, including shin splints, due to military service or permanently aggravated by military service.   

III. Analysis

The Veteran seeks service connection for a left leg condition, to include shin splints.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 . 

In July 2003, the VA General Counsel  issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111 , VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003). The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000). 

The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

An injury or disease that has been determined to be preexisting will be presumed to have been aggravated by service where there is an increase in the severity of the disability during service.  The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government.  Cotant v. Principi, 17 Vet. App. 117, 131 (2003). 

However, the presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

Considering the evidence of record in light of the above, the Board finds the claim on appeal must be denied.

Shin splints were diagnosed upon VA examination of 2007, based on the Veteran's lay reports only; physical examination conducted and X-ray films taken at that time were negative.  Nevertheless, for purposes of this decision, evidence of current disability is established.  As explained, below, however, competent, probative evidence also establishes that there is no nexus between any such disability and service.  

Initially, the Board notes that the evidence of record clearly and unmistakably establishes that the Veteran's currently claimed left leg condition pre-existed his active military service.  In this case, no abnormality of the left lower extremity was noted on the enlistment examination report.  However, within just weeks of service enlistment, the Veteran was seen numerous times for complaints of leg symptoms, and provided a history of leg problems since age 14, and for years prior to service.  

The file also contains a probative opinion of a VA physician, provided in 2012, to the effect that a left leg condition clearly and unmistakably existed prior to service.  As the conclusion reached by the VA examiner in 2012 was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Thus, the Board finds that  there is clear and unmistakable medical evidence that the Veteran entered active duty with a pre-existing left leg condition.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. As explained below, however the evidence of record also clearly and unmistakably establishes that the pre-existing condition was not aggravated during, or as a result, of service, resulting in current disability.  

The STRs themselves do not support a finding of an increase in severity of the underlying condition, or otherwise suggest chronic aggravation of the pre-existing condition.  While the Veteran was seen numerous times in 1962 for complaints relating to the left leg, he was not seen for any further problems during service in 1963 and 1964, and his 1964 separation examination was negative to include no subjective reports of leg symptoms or problems.    

 Significantly, it was not until 2007, approximately 40 years after service that the Veteran complained of any left leg symptoms.  The Board notes that he was evaluated by a private doctor in 2004, prior to filing his service connection claim, and at that time, did not complain of or identify any symptoms of the left leg, or report any history of symptoms.  Evidence of a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a pre-existing condition was aggravated by military service.  See Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000). 

Furthermore, in opinions provided in 2007 and 2012, a VA physician explicitly found that  the claimed left leg condition was not etiologically related to the Veteran's period of service-a finding which would appear to negate both in-service incurrence and aggravation.  Specific to the question of in-service aggravation of the pre-existing leg condition, however, after a comprehensive review of the file in 2012, the VA physician concluded that there was no evidence of in-service aggravation of a left leg condition, to include shin splints.  The following rationale was provided: lack of continuity of the condition between 1962 and separation from service, lack of the condition shown at separation from service, lack of chronic condition since service, and lack of objective findings in the 2007 examination.  

As the conclusion reached by the VA physician in 2012 was based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Moreover, neither the Veteran nor his representative has presented or identified  any competent medical evidence or opinion to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

Accordingly, when the VA's physician's opinion is considered in light of other evidence of record, and the complete absence of any medical opinion or comment whatsoever that even suggests that current disability is the result of in-service aggravation of a pre-existing  leg condition, the Board finds that clear and unmistakable evidence establishes that the pre-existing leg condition was not aggravated in, or as a result of, the Veteran's service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. 

As for the Veteran's own arguments in support of his claim, the Board acknowledges that as a layperson, he is competent to attest to factual matters of which he has first-hand knowledge, e.g., symptoms prior to, during and subsequent to active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As a layman, however, he does not possesses the medical expertise to provide a competent medical opinion regarding the complex questions of pre-existence and aggravation upon which this claim turns.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, the Board finds that the most probative evidence in this case are the STRs themselves, and the post-service record, to particularly include the opinion provided by the VA physician in 2012, who based her conclusions on her medical knowledge, a review of the Veteran's STRs, and post-service records, his lay history, and physical examination of the Veteran in 2007. 

Based on the above analysis, the Board concludes that the Veteran's claimed left leg condition, to include shin plaints, existed prior to service and was not aggravated by active military service, resulting in current disability.  Therefore,  the Veteran's service connection claim must be denied.  


ORDER

Service connection for left leg shin splints (claimed as left leg injury) is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


